Citation Nr: 1503229	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to April 1945.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This matter was remanded by the Board in February 2014 for further development.

In the February 2014 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to adjudicate the appellant's claim of entitlement to accrued benefits.  In a July 2014 rating decision, the Atlanta RO denied entitlement to accrued benefits.  To date the appellant has not expressed disagreement with that decision, and as such, that decision is not currently before the Board.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include correspondence with the appellant regarding the Veteran's death, and records from the Gainesville VA Medical Center (VAMC) dated October 2001 to July 2014.  Other documents on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. The Veteran's death certificate reflects that he died in August 2009.  The immediate cause of death was cardiac arrest, with an underlying cause of myocardial infarction.

2. At the time of the Veteran's death, he was service connected for bilateral hearing loss, bilateral tinnitus, and thoracotomy scar, residuals of pleurisy with rib resection.

3. The preponderance of the competent and credible evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death. 

4. The preponderance of the competent and credible evidence indicates that the Veteran was not diagnosed with a cardiac disability during service or within one year of his separation from service, or that his cardiac arrest and/or myocardial infarction were otherwise related to his active duty service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC), the United States Court of Appeals for Veterans Claims held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided pre-adjudication VCAA notice by a letter dated in May 2010.  The appellant was advised of the conditions for which the Veteran was service-connected at the time of his death, as well as the evidence needed to substantiate her claim for service connection of the cause of the Veteran's death in accordance with Hupp.  The appellant was also notified as to what information and evidence must be submitted by the appellant, what information and evidence would be obtained by VA, and the provisions for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The appellant's lay statements, the marriage license for the Veteran and appellant, the Veteran's death certificate, the Veteran's service treatment records, identified private treatment records, and VA treatment records have been associated with the evidentiary record.  

In the February 2014 remand, the Board instructed the AOJ to help the appellant to develop her claim of entitlement to accrued benefits, and then adjudicate the claim as it was inextricably intertwined with the claim currently before the Board.  In February 2014, the Atlanta RO sent the appellant a VCAA notice letter regarding the evidence needed to substantiate her claim for accrued benefits, as well as what information and evidence had to be submitted by the appellant, and what information and evidence would be obtained by VA.  As noted above, in July 2014 the Atlanta RO issued a rating decision denying the appellant's claim of entitlement to accrued benefits to include entitlement to TDIU for accrued benefits purposes, and to date the appellant has not indicated disagreement with that decision.

In the February 2014 remand, the Board also instructed the AOJ to obtain an addendum medical opinion from the July 2010 VA examiner to determine the nature and etiology of the myocardial infraction and cardiac arrest which caused the Veteran's death, as the medical records surrounding the Veteran's death had subsequently been associated with the evidentiary record.  In July 2014, an addendum opinion was obtained from the July 2010 VA examiner.  In her July 2014 opinion, the VA examiner noted her review of the evidentiary record, to include the treatment records surrounding the Veteran's death, and addressed the following opinions as requested by the Board: whether the Veteran's service-connected residuals of pleurisy with rib resection caused or contributed to the myocardial infarction and cardiac arrest which caused his death; whether the Veteran's terminal myocardial infarction and cardiac arrest were aggravated by his service-connected residuals of pleurisy with rib resection; and whether the Veteran's cause of death, to include his myocardial infarction, was related to his military service.  This examination, along with the other evidence of records, is sufficient to render a decision in this appeal.

Given the February 2014 letter to the appellant regarding the development of her claim for acquired benefits, the July 2014 rating decision denying her claim of entitlement to accrued benefits, the July 2014 addendum VA medical opinion, and the subsequent readjudication of the claim of entitlement to service connection for the cause of the Veteran's death in July 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the appellant's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.
Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.  Arteriosclerosis is one such chronic disease.  38 C.F.R. § 3.309(a).

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Factual Background 

The Veteran died in August 2009.  His death certificate lists the immediate cause of death as cardiac arrest, with an underlying cause of myocardial infarction.

The transcript of the Veteran's service treatment records states that upon his induction to active duty service, a chest x-ray showed a bilateral thoracotomy in 1941 for empyema.  In 1941, the Veteran had "double pneumonia" and "developed bilateral [empyema] with probably a bronchopleural fistula...[D]rains were inserted bilaterally...."  See January 1945 service treatment record (history upon hospital admission).  It was then noted that a couple months later in 1941 the Veteran's left side "again developed [empyema] and [a] rib resection was done."  See id.  In December 1944, pleurisy, suppurative was diagnosed, and the Veteran underwent a rib resection and drainage.  In February 1945, the Veteran's diagnosis was changed to pleurisy, fibrinous, chronic because it was recurrent.

In April 1945, the Veteran was discharged from active duty service by reason of a physical disability, listed as "Pleurisy, Fibrinuous [sic], Chronic."  See April 1944 Physical examination report (includes Termination of Health Record).  In an April 1945 rating decision, service connection was granted for pleurisy with rib resection.  

In a January 1978 claim for service connection, the Veteran contended that he was initially admitted to the hospital for a heart attack possibly caused by "pleurisy build-up."

The Veteran's VA treatment records indicate that in January 1978 he was treated at the Jackson VAMC for a myocardial infarction.  The January 1978 hospital summary stated that the Veteran presented with no cardiovascular symptoms until approximately five days prior to his admission, and that on the night of admission he "presented with sudden onset of 'cramping' substernal pain radiating into both arms and up into the neck," which was accompanied by nausea, vomiting, and shortness of breath.  The physician stated there was "no known sequalae to the bilateral thoracotomies in the 1940's."  A serial electrocardiogram analysis and enzyme testing "confirmed the occurrence of an acute anterial lateral myocardial infarction."  In a March 1978 letter, Dr. J.L.C. confirmed that the Veteran had arteriosclerotic heart disease and a previous myocardial infarction.

Private treatment records indicate that in January 2004, the Veteran suffered an anterior wall myocardial infarction while undergoing a re-grafting after a coronary artery bypass graft.  See February 2004 South Georgia Medical Center pulmonary consultation (Dr. G.S.B.).  In September 2005, the Veteran's private cardiologist, Dr. T.P., diagnosed stable coronary artery disease, post bypass grafting without angina or heart failure; ischemic cardiomyopathy without heart failure; and hyperlipidemia.  In an October 2006 letter, Dr. T.P. confirmed the Veteran's diagnosis of coronary artery disease, and stated that after the Veteran's January 2004 bypass surgery he was "found to have significant left ventricular systolic dysfunction."  In a September 2007 treatment note, Dr. T.P. stated that the Veteran had "done great" over the previous six months, and that the Veteran reported he was "happy with his current level of functioning," and the Veteran stated that the felt much better than he thought he would.  Dr. T.P. assessed coronary artery disease and ischemic cardiomyopathy, asymptomatic.

In September 2004, the Veteran's private pulmonologist, Dr. G.S.B., saw the Veteran for a follow-up examination after he had been treated for bilateral infiltrate in August 2004.  Dr. G.S.B. stated he was "suspicious [the Veteran] may also have a chronic interstitial lung disease or chronic pulmonary fibrosis."  A November 2005 treatment note from Dr. G.S.B. includes the assessment, "Post inflammatory [sic] pulmonary fibrosis probably due to pneumonia and empyema in the 1940s with chronic basilar crackles."  In July 2006, Dr. G.S.B. stated that he did not believe that the Veteran's post-inflammatory pulmonary fibrosis was progressive.  Dr. G.S.B. also noted that a pulmonary function test (PFT) performed in November 2005 showed a moderate restrictive ventilatory defect, with some evidence of progression compared to the results of the PFT performed in October 2004.

Upon VA examination in January 2007, the VA examiner noted the Veteran's history of frequent dyspnea, as well as his history of frequent chest pain.  The VA examiner also noted the abnormal results of a December 2006 PFT which showed a severe restrictive defect.  The January 2007 VA examiner diagnosed pleurisy, and stated it was a restrictive respiratory disease with the etiology of pneumonia.  The January 2007 VA examiner reported there was no evidence of pulmonary hypertension or right ventricular hypertrophy.

In an August 2007 VA primary care examination report, the advanced registered nurse practitioner's impressions included chronic obstructive pulmonary disease (COPD) status post thoracotomy due to pneumonia, pneumothorax and rib infection in the 1940s. 

Upon VA examination in June 2009, the VA examiner noted the Veteran suffered from congestive heart failure since 2004.  The VA examiner noted that PFTs were performed in June 2009 as well, and that the Veteran's PFTs revealed a restrictive ventilatory defect, and that it had worsened since the Veteran's private PFT in October 2005, "which indicate[d] that the [V]eteran ha[d] more than one respiratory condition."  The June 2009 VA examiner reasoned, "His [service-connected] condition, residuals of pleurisy with rib resection, would be expected to cause a restrictive defect but it should be a stable defect over time and not become worse with time."

In July 2009, the Veteran was admitted to the South Georgia Medical Center with gross hematuria, and he went into clot retention.  The Veteran's private urologist, Dr. M.S.C., reported, "Because of the urethral stricture we had to dilate him which was painful.  The [Veteran] was taken into the [operating room] under general anesthesia to have urethral dilation done and a catheter insertion and clot evacuation...Unfortunately, the [Veteran] had an [sic] myocardial infarction following the anesthesia...The [Veteran's] medical condition deteriorated and [he] expired [in August] 2009."  Dr. M.S.C.'s primary diagnosis was acute myocardial infarction following a clot evacuation.  See September 2009 South Georgia Medical Center Death Summary.

In a December 2009 letter, the Veteran's private primary care physician, Dr. W.C.T., stated that the Veteran had a right bundle branch block and right ventricular hypertrophy, as well as progressive pulmonary fibrosis and bronchiectasis.  Dr. W.C.T. opined, "Though [the Veteran's] cardiac condition was multi-factorial, it is very clear that his lung function worsened his cardiac function.  His lung function put extra stress on the right side of his heart leading to the enlargement and reducing the amount of blood return to his heart.  This further compromised his cardiac status and his overall functioning.  Furthermore, it could well have contributed to the ultimate cardiac demise due to the additional stress placed on an already compromised cardiac status."  Submitted with Dr. W.C.T.'s letter were the reports from April 2008 and an April 2009 electrocardiograms, which stated, "Right bundle branch block, plus right ventricular hypertrophy."

In July 2010, a VA examiner provided a medical opinion after reviewing the evidentiary record.  The July 2010 VA examiner was the same physician who examined the Veteran in June 2009.  The July 2010 VA examiner noted that at that time, the medical records surrounding the events of the Veteran's death were not available, as they were not yet associated with the evidentiary record.  After reviewing the claims file, as well as medical literature, the July 2010 VA examiner stated, "While chronic lung disease can place a strain on the heart, it does not cause stenoses or blockages of coronary arteries which is what leads to myocardial infarction - [the] cause of death in this veteran.  Also there are no test reports available such an echocardiogram or right heart catheterization which would serve as evidence of heart 'strain' due to lung disease.  Per the [June 2009 VA examination], it is possible that there was an additional lung disease present in addition to the [service-connected] lung disease as the PFT reports were worsening many years after the in-service events."

In a February 2011 letter, Dr. G.S.B., the Veteran's private pulmonologist, stated, "I believe the [Veteran] had bilateral lower lobe bronchiectasis from his severe pneumonias in 1949 [sic] and restrictive lung disease probably due to the thoracotomies...If his severe pneumonia occurred while he was in the military and the empyemas occurred, it appears to me that might be just cause for it to be service connected."  Dr. G.S.B. referenced a PFT report from August 2008, and stated that it "showed a moderate restrictive ventilatory defect that had not changed from [November 2005]."

In July 2014, an addendum medical opinion was obtained from the July 2010 VA examiner.  After reviewing the evidentiary record, to include the records surrounding the events of the Veteran's death, the July 2014 VA examiner noted that the Veteran's myocardial infarction and cardiac arrest which caused his death occurred at the time of his being under anesthesia for a urologic condition.  The July 2014 VA examiner noted the Veteran's history of coronary artery disease, and that according to medical literature, cardiac complications including death and myocardial infarction "occur in up to 5 percent of patients 45 years of age or older undergoing in-hospital noncardiac surgery," and that of those complications, perioperative myocardial infarction is the most common.  Further, she noted that medical literature shows that plaque rupture may play a central role in the pathology of perioperative myocardial infarction, as in one study, "nearly 50 percent of patients with perioperative acute coronary syndrome had evidence of plaque rupture."

The July 2014 VA examiner opined that the Veteran's service-connected residuals of pleurisy with rib resection did not cause or contribute to the myocardial infarction and cardiac arrest which caused his death, because "[m]edical literature finds no support for stating that residuals of pleurisy with rib resection cause, place one at risk for, or aggravate[] coronary artery disease or [myocardial infarction]."  Further, the July 2014 VA examiner stated that the Veteran's service-connected pulmonary conditions were unrelated to his need for anesthesia for a urologic condition.  Finally, the July 2014 VA examiner opined that the Veteran's cause of death was not related to his military service because his service medical records and his medical records within two years of his discharge from active duty were silent for coronary artery disease or myocardial infarction.

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The appellant contends that the Veteran's service-connected lung disability caused or exacerbated his heart condition which caused his fatal heart attack.  See February 2011 substantive appeal; September 2010 notice of disagreement; see also December 2009 representative statement.

First, the Board finds that service connection for the cause of the Veteran's death is not warranted on a presumptive basis.  Although the Veteran's private treatment records include a diagnosis of arteriosclerotic heart disease, see March 1978 Dr. J.L.C. letter, the evidence of record does not indicate that the Veteran's coronary artery disease manifested to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 C.F.R. § 3.307.  The Veteran's service treatment records do not indicate that he complained of any cardiac symptoms during or at separation from service, and the Veteran's treatment records do not show any cardiac complaints or diagnoses until his hospitalization in 1978.  Further, the appellant has not contended that the Veteran's coronary artery disease manifested within a year following his discharge from service.

Next, the Board finds that the preponderance of the competent and credible evidence does not establish that any of the Veteran's service-connected disabilities were a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.  

The evidence of record in no way suggests that the Veteran's service-connected bilateral hearing loss or tinnitus played a role in the Veteran's death, and the appellant does not contend that either of those disabilities contributed to the Veteran's death.  

The evidence of record also does not indicate that the Veteran's service-connected residuals of pleurisy with rib resection was a principal cause of his death.  The Veteran's death certificate listed only cardiac arrest and myocardial infarction as the causes of the Veteran's death.  The private treatment records surrounding the Veteran's death indicate that he was admitted to the hospital for a urologic condition, and that he was under anesthesia for treatment of that urologic condition when he suffered the myocardial infarction which ultimately led to cardiac arrest and his death.  See September 2009 South Georgia Medical Center death summary.  In a December 2009 statement the appellant's representative states that the Veteran "had been admitted to the hospital several times because he couldn't get his breath in the middle of the night," that he used his inhaler several times, and finally the appellant brought the Veteran to the hospital six days before his death.  However, the private medical records surrounding the Veteran's final hospitalization do not mention any respiratory complaints or symptoms, and the representative does acknowledge in his December 2009 letter that the Veteran was admitted to the hospital for a bladder infection.  Therefore, the evidence of record does not indicate that a pulmonary disability, to include residuals of pleurisy with rib resection, was a principal cause of the Veteran's death.

The appellant contends, however, that the Veteran's cardiac condition should have been service-connected as secondary to his service-connected residuals of pleurisy with rib resection, as the cardiac condition was caused or aggravated by his service-connected residuals of pleurisy with rib resection.  

First, the Board notes that the medical evidence of record, as discussed above, includes multiple pulmonary and/or respiratory diagnoses, including residuals of pleurisy with rib resection, pulmonary fibrosis, bronchiectasis, a restrictive ventilatory defect, and COPD.  Although only the residuals of pleurisy with rib resection was service-connected during the Veteran's lifetime, the Veteran's private and VA medical providers have indicated that the pneumonia and empyema prior to service, his chronic pleurisy, and the thoracotomies and rib resections the Veteran underwent prior to and during service may have caused or aggravated his other pulmonary conditions.  See February 2011 Dr. G.S.B. letter (bilateral lower lobe bronchiectasis from severe pneumonias and restrictive lung disease probably due to the thoracotomies); June 2009 VA examination report (residuals of pleurisy with rib resection would be expected to cause a restrictive defect); August 2007 VA primary care examination report (COPD status post thoracotomy "due to pneumonia, pneumothorax and rib infection in the 1940s"); November 2005 Dr. G.S.B. treatment note from Dr. G.S.B. (assessment of post-inflammatory pulmonary fibrosis "probably due to pneumonia and empyema in the 1940s"). 

However, even if the Board were to assume that all of the Veteran's pulmonary and respiratory conditions listed above would be entitled to service connection, the Board finds that the preponderance of the competent and credible evidence does not establish that these conditions were a contributory cause of the Veteran's death, nor did such disabilities hasten his death. 

First, the Board notes the medical evidence of record is not entirely clearly as to whether the Veteran's pulmonary conditions placed extra strain on his heart, as stated by Dr. W.C.T. in his December 2009 letter opinion.  The VA examiner noted in her original July 2010 opinion that the medical evidence of record did not contain any test reports such as an echocardiogram or right heart catheterization which would serve as evidence of heart "strain" due to lung disease.  However, the VA examiner did not specifically discuss the April 2008 and April 2009 electrocardiogram reports submitted with Dr. W.C.T.'s December 2009 which stated right ventricular hypertrophy was present.  

However, the Board notes that as Dr. W.C.T. opines in his December 2009 letter that the Veteran's lung function "could well have contributed to the [Veteran's] ultimate cardiac demise due to the additional stress placed on an already compromised cardiac status" (emphasis added), his opinion is wholly speculative in nature, as it is couched not in terms of probability, but possibility.  The Board places little weight of probative value on opinions such as Dr. W.C.T's which are speculative in nature.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  Further, Dr. W.C.T. provides no clinical rationale for his opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Conversely, in her July 2010 opinion, the VA examiner stated, "While chronic lung disease can place a strain on the heart, it does not cause stenoses or blockages of coronary arteries...."  Further, in her July 2014 addendum opinion, the VA examiner noted that the Veteran's fatal myocardial infarction was suffered while he was under anesthesia, that according to medical literature cardiac complications "occur in up to 5 percent of patients 45 years of age or older undergoing in-hospital noncardiac surgery," perioperative myocardial infarction is the most common complication, the Veteran had a history of coronary artery disease, and that medical literature shows that plaque rupture may play a central role in the pathology of perioperative myocardial infarction.  Therefore, the Board finds the VA examiner's opinions are of more probative value, as they provided a detailed rationale based upon medical principles for why the Veteran's terminal myocardial infarction and cardiac arrest were most likely caused by his coronary artery disease and undergoing anesthesia, and not stress on the Veteran's heart from lung conditions.

The Board has considered the lay evidence offered by the appellant.  This includes her statements, and the representative's December 2009 statement, in which they assert their belief that the Veteran's lung conditions caused or exacerbated his heart condition which caused his fatal heart attack.  Although the basic principle that the pulmonary and/or respiratory conditions may affect the heart is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's terminal myocardial infarction and cardiac arrest are related to his lung conditions cannot be determined by mere observation alone.  The Board finds that determining the Veteran's cause of death is not within the realm of knowledge of a non-expert given the multiple lung and respiratory diagnoses, the Veteran's cardiac history and diagnoses, and the fact he was under anesthesia for a urologic condition at the time of the fatal myocardial infarction.  As the evidence does not show that the appellant or her representative has expertise in medical matters, the Board concludes that their nexus opinions in this regard are not competent evidence and therefore are not probative of whether the Veteran's lung conditions caused or contributed to his death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (medical evidence is required to establish a causal connection between a disability of service origin and the veteran's death); see also Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004) ("In a case such as this, where an injury has multiple potential etiologies, expert testimony is necessary to establish causation, even in view of plaintiff's reduced burden to prove causation.").

Finally, the Board finds the preponderance of the competent and credible evidence does not indicate that the Veteran's myocardial infarction and cardiac arrest were otherwise caused by or related to his active duty service.  First, the appellant does not contend that there is a direct connection between the Veteran's military service and his terminal myocardial infarction and cardiac arrest.  The Veteran's service treatment records do not contain any indication that the Veteran suffered from any cardiac symptoms or complaints during his active duty service, nor do they reflect any diagnoses regarding a cardiac condition during service.  Further, the evidence of record does not indicate that the Veteran suffered from any cardiovascular symptoms or complaints until his first myocardial infarction in 1978.  Therefore, the evidence of record does not indicate that the Veteran's terminal cardiac conditions were related to his active duty service.  

The weight of the evidence is against the appellant's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for the Veteran's cause of death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


